Citation Nr: 0621048	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to service connection for diabetes mellitus 
as due to exposure to Agent Orange, for the purpose of 
accrued benefits.

3.	Entitlement to service connection for colon cancer as 
due to exposure to Agent Orange, for the purpose of 
accrued benefits.

4.	Entitlement to service connection for hypertension, for 
the purpose of accrued benefits.

5.	Entitlement to service connection for terminal 
metastatic cancer as due to exposure to Agent Orange, 
for the purpose of accrued benefits.

6.	Entitlement to service connection for a spinal disorder, 
for the purpose of accrued benefits.

7.	Entitlement to service connection for degenerative 
arthritis of the right knee, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
December 1964 and died in September 2002.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran died in September 2002, at the age of 61.  
According to the certificate of death dated that month, the 
immediate cause of the veteran's death was metastatic colon 
cancer.  Other significant conditions contributing to death 
but not related to the immediate cause were hypertension, 
hyperlipodemia, and diabetes mellitus.  An autopsy was not 
performed.  At the time of his death, the veteran had no 
service-connected disabilities.

The appellant seeks service connection for the cause of the 
veteran's death and for the purpose of accrued benefits, and 
maintains that the terminal metastatic cancer from which he 
died, as well as his diabetes mellitus, and colon cancer, 
were due to his exposure to Agent Orange in service.  

With regard to the claim for service connection for the cause 
of the veteran's death based on exposure to herbicides such 
as Agent Orange in service, the Board notes that the law 
provides a presumption of service connection for certain 
diseases, including respiratory cancers such as cancer of the 
lung, and diabetes mellitus, which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005). "Service in the 
Republic of Vietnam" for the purpose of the application of 
the presumption includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

In this case, although the veteran was awarded the Armed 
Forces Expeditionary Medal (Vietnam) and the National Defense 
Service Medal, available records in the file do not show that 
he served in Vietnam.  He served aboard the USS COWELL during 
September and October 1964 and members of the Armed Forces of 
the United States who served in direct support of operations 
in Vietnam from July 1, 1958 to July 3, 1965 were eligible 
for the Armed Forces Expeditionary Medal.  Records on file 
reveal the ship was within 100 miles of Vietnam.  Thus, 
although the veteran's service aboard the USS COWELL made him 
eligible to receive these service medals, there is no 
competent evidence that he served in Vietnam, in the waters 
offshore Vietnam, or under conditions of service involving 
duty or visitation in the Republic of Vietnam for the 
purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.

However, the appellant contends that the veteran went ashore 
in Vietnam during his military service aboard the USS COWELL.  
In an August 2004 written statement, she provided the names, 
but not the addresses, of four of the veteran's service 
comrades who could corroborate her claim. 

According to an "Administrative Remarks" record 
accompanying a DD Form 215 regarding the veteran's receipt of 
the Armed Forces Expeditionary Medal, it was noted that he 
embarked on the USS COWELL for at least 30 consecutive days 
during the period from August 31 to October 15, 1964, that 
entitled him to the medal.  It was further noted that he was 
on the COWELL when it was operating within one hundred miles 
off the coast of Vietnam from September 1-15, and from 19-20, 
1964 and from October 3-8, 1964.  According to a June 1965 
memorandum from the ship's commanding officer, the COWELL was 
in the Viet Nam Combat Zone from September 1 to 15, and from 
September 19 to 20, 1964, and from October 3 to 8, 1964.
 
In a January 2003 response to the RO's inquiry, the National 
Personnel Records Center (NPRC) said it was unable to 
determine whether or not the veteran had in-country service 
in the Republic of Vietnam, and noted that he was assigned to 
the USS COWELL (DD 547) from September 1 to 15, 1964, and 
from September 19 to October 9, 1964.  The record does not 
indicate contact with other sources such as to ascertain 
whether the COWELL may have actually docked in Vietnam during 
that period.

The VA General Counsel has held that service on a deep-water 
naval vessel (an aircraft carrier) in waters off the shore of 
the Republic of Vietnam does not, itself, constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (West 2002).  See VAOPGCPREC 27-97.  Further, in 
an earlier opinion, the VA General Counsel held that a 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam, and a showing that a veteran flew high-altitude 
missions in Vietnamese airspace is insufficient to establish 
such qualifying service.  See VAOPGCPREC 7-93.

Here, the Board of Veterans' Appeals (Board) is of the 
opinion that further efforts should be made to determine if 
the veteran's service involved visitation or duty in the 
Republic of Vietnam.

As well, in light of the appellant's contentions, the Board 
hereby notifies her that, where a claimant is not eligible 
for application of the "presumption" of service connection 
under the law, she is not precluded from establishing service 
connection with proof of actual direct causation, although 
this route includes the difficult burden of tracing causation 
to a condition or event, such as exposure to herbicides, 
during service.  Combee v. Brown, 34 F.3d 1039, 1043 (1994).  
The presumption of service connection was added to the law by 
the Agent Orange Act of 1991 to lighten this difficult 
evidentiary burden for those who served in Vietnam.  However, 
the difficult evidentiary burden remains for those whose 
service did not include service in the Republic of Vietnam as 
such "service" is defined under section 3.307(a)(6)(iii) of 
VA regulations governing the presumption of service 
connection for certain diseases due to herbicide exposure.

Additionally, evidence of record appears to indicate that the 
veteran was in receipt of Security Administration (SSA) 
disability benefits since approximately 1999.  The United 
States Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran received disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with the appellant's claims.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection 
for the cause of the veteran's death, and for the purpose of 
accrued benefits, but she was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should provide the appellant with 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs her 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection for the 
cause of the veteran's death, or for the 
purpose of accrued benefits, is awarded, 
and also includes an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and an 
effective date, consistent with Dingess and 
Hartman, supra.

2.	The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained should 
be associated with the claims file.  If 
these records are not available, 
certification of such should be placed in 
the record.

3.	The RO should contact the NPRC and any 
other appropriate government agency and 
request a copy of the veteran's service 
personnel records and associate them with 
the claims file.

4.	The RO should contact the appropriate 
authority, to include the Naval Historical 
Center and the National Records and 
Archives Administration (NARA), in 
Washington, D.C., and the U.S. Army and 
Joint Services Records Research Center, 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150- 3197, in order to obtain a copy 
of the deck logs for the USS COWELL (DD-
547) for the periods from September 1 to 15 
and from September 19-20, 1964 and from 
October 3 to 9, 1964, to include any 
information regarding personnel leaving the 
vessel while docked in port in Vietnam, or 
to include whether the ship ever actually 
visited Vietnam.

5.	Then, the RO should re-adjudicate the 
claims on appeal.  If any claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case (SSOC). 
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the September 2005 SSOC.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



